Citation Nr: 1713322	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  09-06 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from January 1966 to January 1970.

This matter has come before the Board of Veterans' Appeals (Board) originally on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which denied a rating in excess of 70 percent for the Veteran's posttraumatic stress disorder (PTSD); and a rating in excess of 10 percent for shell fragment wound residuals, left thigh with injury to the posterior tibial nerve involving muscle group XIII, with retained foreign body.  Although that decision did not formally adjudicate the issue of entitlement to a TDIU, the Board has previously determined that the issue is properly before it for adjudication pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran testified at a hearing before a Veterans Law Judge (VLJ) in October 2009.  A transcript of the hearing is associated with the claims file.  However, the VLJ who conducted that hearing is no longer with the Board.  Under VA regulations, a claimant is entitled to have final determination of his or her claim made by the VLJ who conducted a hearing.  38 C.F.R. § 20.707.  By correspondence dated in December 2016, the Veteran was offered the opportunity to have another hearing before a current VLJ.  No response has been received from the Veteran, and the Board will proceed accordingly.

In June 2015, the Board promulgated a decision denying a rating in excess of 70 percent for the PTSD to include consideration of a TDIU.  The Veteran appealed the Board's June 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  By an October 2016 Order, the Court, pursuant to a joint motion for remand (JMR), vacated the Board's decision to the extent it denied the TDIU, and remanded the matter for action consistent with the JMR.  As stated in the JMR, the Veteran did not contest that part of the Board's decision regarding a rating in excess of 70 percent for the PTSD, and the appeal was to be dismissed as to that claim.  


FINDINGS OF FACT

1.  The Veteran is service-connected for PTSD, evaluated as 70 percent disabling; posterior tibial nerve impairment of the left thigh, evaluated as 10 percent disabling; muscle damage to the left thigh involving group XIII, evaluated as 10 percent disabling; and shell fragment wound scar of the left elbow, evaluated as zero percent disabling (noncompensable).  His overall combined rating is 80 percent.  

2.  The preponderance of the competent and credible evidence of record is against a finding the Veteran is unable to obtain and/or maintain substantially gainful employment due solely to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for assignment of a TDIU due to service-connected disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that it previously determined in the June 2015 decision that the duties to notify and assist had been satisfied in this case, and nothing in the Court's October 2016 Order, or the underlying JMR, contests that determination.  Granted, the JMR contended, in essence, that the Board provided inadequate reasons and bases for this determination.  Among other things, the JMR noted the Board did not discuss favorable evidence in its analysis which indicated the Veteran's PTSD caused excessive absenteeism from work.  The JMR also criticized the Board's reliance on a September 2014 VA examination which found no evidence of unemployability.  The JMR stated this did not adequately explain how the record supports its determination; and that the Board may not simply repeat the examiner findings as to employability, but must make its own administrative determination.  However, neither the JMR nor the Court's Order identified any inaccuracy or prejudice with respect to that examiner's findings as to the Veteran's PTSD symptomatology and its overall effect on occupational and social impairment.

The Court has stated that advancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court, and that such a practice hinders the decision-making process and raises the undesirable specter of piecemeal litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) ["Court will [not] review BVA decisions in a piecemeal fashion"]; see also Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992) ["[a]dvancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court"].

The Board is therefore confident that if the Court had any substantive comments concerning the Board's findings regarding the duties to assist and notify with respect to the TDIU claim, such would have surfaced in the joint motion or the Court Order so that any deficiencies could be corrected.

The Board further notes that the Veteran has not otherwise indicated that there are outstanding records that should be obtained in conjunction with this appeal; nor has he reported that any of his service-connected disabilities have increased in severity since the most recent VA examination; nor any other deficiency in the record regarding the current appellate claim to include the duties to notify and assist.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

Legal Criteria and Analysis

The Veteran contends that he is unemployable due to service-connected disabilities, and thus is entitled to a TDIU.  

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  

The preponderance of the evidence is against a finding the Veteran is unable to obtain and/or maintain substantially gainful employment due solely to his service-connected disabilities.  

The Veteran is service-connected for PTSD, evaluated as 70 percent disabling; posterior tibial nerve impairment of the left thigh, evaluated as 10 percent disabling; muscle damage to the left thigh involving group XIII, evaluated as 10 percent disabling; and shell fragment wound scar of the left elbow, evaluated as zero percent disabling (noncompensable).  His overall combined rating is 80 percent.  See 38 C.F.R. § 4.25.  Thus, he satisfies the schedular requirements for consideration of a TDIU.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  Consideration may not be given to the Veteran's age or to the impairment caused by nonservice-connected disabilities.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board acknowledges the Veteran has not been employed since 2009.  However, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.

The record reflects the Veteran retired after 25 years of employment with the United States Post Office where he had first worked as a union leader from 1978 to 1995 and then returned as a janitor from 2000 to 2009.  According to an August 2012 letter from the Office of Personnel Management (OPM), the Veteran did not retire due to disability, but rather on a regular voluntary retirement effective in November 2009.  In addition, the record reflects that subsequent to his retirement he took college coursework, and reported at the September 2014 VA psychiatric examination that he had earned his degree in English that year and was able to maintain a 3.1 GPA.  

The record contains evidence of excessive absenteeism from work, which the Veteran has contended was due to his PTSD.  In a December 2012 letter the Veteran contended that his employment records suggest difficulty with attendance that would not have been acceptable if he was not a disabled veteran and that he would be unable to obtain or maintain employment currently because of his disability.  Sick leave records from 2007 show 19 occurrences of sick leave for a total of about 136 hours.  However, the Board notes that different companies have different policies regarding sick and other leave, and it is not clear such level of absenteeism would preclude all substantially gainful employment.  Further, in the prior June 2015 decision the Board found that this level of occupational impairment was consistent with the 70 percent rating assigned for the PTSD.  The Board also found that, overall, the record revealed evidence of occupational and social impairment with deficiencies in most areas, including work, school, and mood; but the record did not show total social and occupational impairment as a result of the PTSD.  It is noted that decision cited to examples of evidence in the record in support of that determination.

As already stated, neither the Court's October 2016 Order or the underlying JMR contested that part of the Board's June 2015 decision regarding a rating in excess of 70 percent for the PTSD.  Thus, no error was identified regarding the Board's finding that the level of absenteeism was consistent with the occupational impairment associated with the 70 percent rating.  No evidence has since been presented which would otherwise contest this finding.

Moreover, at the VA examinations in February 2009 and in May 2011, a VA examiner assigned a Global Assessment of Functioning (GAF) score of 55 which is indicative of no more than moderate occupational impairment.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed.  (DSM-IV) at 32).  These scores were provided after considering the Veteran's clinical history, his interview, and clinical evaluation during the examination.  The examiner did not indicate that the Veteran was unable to work due to his PTSD, and it is clear from the GAFs assigned that the Veteran's occupational functioning was no more than moderately impaired.  During the VA examination in September 2014, a VA examiner stated that he found no evidence that the Veteran's PTSD symptoms rendered him totally occupationally or socially impaired or otherwise unemployable.  Instead, he found that the Veteran's PTSD resulted in no more than mild to moderate occupational and social impairment.  

The Board further notes that the extent of the Veteran's absenteeism appears to be related to the size of his environment.  For example, at the September 2014 VA examination he reported that when attending school and in large public areas he experienced anxiety and had difficulties "focusing," but no overt history of panic attacks was reported.  In addition, he indicated having some difficulties in "large, noisy, settings" while attending school, but was able to manage small classroom environments.  Inasmuch as the Veteran was able to successfully earn his college degree, it is probative evidence that he would be able to engage in substantially gainful employment in a similar environment; i.e., a small office, classroom, or library environment as opposed to one that was large and noisy.

The Veteran did report at the September 2014 VA examination that he had not even considered looking for work; and previously indicated at a May 2011 VA examination that he believed his age, in addition to his PTSD, was barriers to employment.  However, his age is not a factor for consideration in determining whether a TDIU is warranted.  See Van Hoose, supra.  Further, his own statements reflect he has not been denied employment since earning his degree as he has not even considered looking.  His type of degree, and the work that would be involved in earning such to include his 3.1 GPA, indicates he does have the ability to engage in substantially gainful activity of at least a sedentary nature.

With respect to the impairment attributable to the service-connected posterior tibial nerve impairment of the left thigh, muscle group XIIII damage of the left thigh, and left elbow scar, the Veteran's appeal for TDIU has focused upon the impairment caused by his PTSD.  He has not contended he is unemployable due to the other service-connected disabilities, either separately or in conjunction with the PTSD.  The record also reflects that, as exemplified by a February 2009 VA examination, while he had symptoms such as pain his posture and gait were normal; and he did not use assistive or corrective devices.  Nothing in the subsequent record reflects he now requires such devices.  Further, he reported that he was able to self-care and had no restriction to doing house or yard work, and stated "When I'm having a pain episode that is severe, I work my way through the pain."  Moreover, he reported at that examination he had not lost time from work due to these service-connected disabilities; and has indicated that the aforementioned level of absenteeism was due solely to the PTSD.  The Board also notes that the impairment caused by these disabilities did not preclude him from successfully earning his college degree.  

In summary, while the record reflects the Veteran's service-connected disabilities including PTSD have resulted in occupational impairment, that impairment appears to be adequately reflected by the current schedular ratings to include the overall combined rating; the impairment caused by these disabilities did not preclude the Veteran from working for the Post Office for many years or earning a college degree.  While there is evidence the Veteran would have difficulty with employment that involved a "large, noisy, setting," he likely would be able to manage in a smaller environment and perform work consistent with his college degree in English.  These types of environments include small office settings, a library, classroom or similar environment.  Moreover, the May 2011 VA examination report reflects that the Veteran has previous experience in the field of real estate and has also worked in a body shop.  Based on the clinician's findings with respect to the level of severity of the Veteran's PTSD, the Board finds that employment in a real estate office, such an office assistant or document preparer would be feasible.

There is no competent medical opinion is of record, which explicitly supports a finding he is unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities either separately or in combination with each other.  In fact, as previously mentioned, the September 2014 VA examination specifically found no evidence of unemployability.  A review of the record, to include that cited in this decision, reflects that opinion is consistent with the other evidence of record.  The Board also reiterates that neither the JMR nor the Court's Order identified any inaccuracy or prejudice with respect to that examiner's findings as to the Veteran's PTSD symptomatology and its overall effect on occupational and social impairment.  As such, it is probative evidence for consideration particularly as the Board has found it consistent with other evidence of record.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The Board has the responsibility to weigh and assess the evidence.  See Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Here, the Board has considered the lay evidence regarding the Veteran's ability to work and has weighed them against the medical findings.  The Veteran's competent and credible belief that his service-connected disabilities render him unemployable is outweighed by the competent and credible medical examinations that evaluated the extent of his occupational impairment based on objective data coupled with the lay complaints.  The VA examination reports were prepared after examinations, interviews with the Veteran, reviews of the record, and consideration of the Veteran's lay statements and thus are considered highly persuasive.

For these reasons, the Board finds the preponderance of the competent and credible evidence of record is against a finding the Veteran is unable to obtain and/or maintain substantially gainful employment due solely to his service-connected disabilities.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal must be denied.


CONTINUED ON NEXT PAGE

ORDER

Entitlement to a TDIU due to service-connected disability is denied.




____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


